department of the treasury internal_revenue_service p o box irs cincinnati oh number release date uil code dear date date employer id number contact person id number contact telephone number form you must file tax years this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 letter rev catalog number 47635z sincerely stephen a martin director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 a other than c redacted letter final adverse determination under sec_501 other than c - no protest letter rev catalog number 47635z department of the treasury internal_revenue_service cincinnati oh legend b date c state d company name e law dear date date employer id number contact person id number contact phone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code irc sec_501 we determined that you don’t qualify for exemption under sec_501 this letter explains the reasons for our conclusion please keep it for your records issues do you qualify for exemption under sec_501 of the code no for the reasons stated below facts you were formed on b in the state of c as a nonprofit mutual benefit corporation your stated purpose is to manage a common interest development under e as well as promote the common good health safety and general welfare of all of the owners and occupants within the development the development you are managing is a business park consisting of condominiums and stand-alone buildings for sale or lease as well as shaded outdoor sitting areas generous parking and pedestrian walking paths membership is granted automatically to all owners in the park your bylaws state there are three classes of membership consisting of e e e class a members which are all owners except d they are each entitled to one vote per square foot of gross floor area owned the class b member which is d and is entitled to ten votes per square foot of gross floor area owned by them the class c member which is d and is not considered a part of the voting power the class c member is entitled to select a majority of the members of your board_of directors until they no longer own any portion of the property moreover your bylaws indicate that your board_of directors must either be an owner or an agent of an owner or an agent of d for so long as d owns any portion of the property at the first meeting and until d has no ownership rights d shall appoint two directors and the members shall elect one director to the board according to your application your activities will include maintaining all common areas of the business park reviewing proposed construction plans against your design guidelines enforcing your design guidelines as well as rules and regulations for the business park invoicing and collecting assessments against property owners related to the common area maintenance and repair you submitted your declaration of covenants conditions and restrictions and reservation of easements declaration which defines condominium as an estate in real_property and will consist of an undivided fractional fee simple ownership_interest in the common area together with a separate ownership_interest in fee in a unit and all easements including exclusive use areas if any furthermore the declaration states e e e e e e the units in the business park may be used for any commercial purpose approved by the city which is not a prohibited use as set forth in your declaration the common area includes without limitation the condominium buildings excluding the units and the following parking spaces drop off pick up areas driveways walkways exterior lighting landscaping information kiosks common trash receptacles and areas perimeter and bearing walls columns vertical supports girders ceiling joists subfloors unfinished floors unfinished walls roofs slabs foundations foundation membranes common water and sewer systems common storm drains common water heaters reservoirs tanks ducts flues and chutes conduits pipes plumbing ventilation systems wires and other utility installations required to provide power telephone telecommunications light gas heat water sewage drainage sprinkler pipes and other built-in fire protection devices and equipment exterior sprinklers and sprinkler pipes landscaping poles and signs no vehicle or similar equipment is permitted to remain overnight within the common area and no noisy or smoky vehicles or unlicensed motor vehicles shall be operated on the property you may install a sign at vehicular entrances with a statement that public parking is prohibited and that all vehicles not authorized to park on the property may be removed at the vehicle owner’s expense the right of the public to make use of the business park except for any publicly dedicated portion is by permission and subject_to control of the respective owners you and any owner shall have the right to prevent or prohibit the use of the property or unit for any purpose which is contrary to the operation of a first-class shopping complex your source of revenue are members’ assessments disbursements are used for the maintenance of common areas finally you will contract with a local outside property management firm who will perform the overall maintenance as well as be responsible for the invoicing of assessments law sec_501 of the code provides for the exemption from federal_income_tax of organizations not organized for profit but operated exclusively for the promotion of social welfare further exemption shall not letter rev catalog number 47628k apply to an entity unless no part of the net_earnings of such entity inures to the benefit of any private_shareholder_or_individual sec_1_501_c_4_-1 states a civic_league_or_organization may be exempt as an organization described in sec_501 of the code if it is not organized or operated for profit and it is operated exclusively for the promotion of social welfare sec_1_501_c_4_-1 provides that an organization is operated exclusively for the promotion of social welfare if it is primarily engaged in promoting in some way the common good and general welfare of the people of the community an organization embraced within this section is one that is operated primarily for the purpose of bringing about civic betterments and social improvements in revrul_74_17 an organization formed by the unit owners of a condominium housing project to provide for the management maintenance and care of the common areas of the project as defined by state statute with membership assessments paid_by the unit owners does not qualify for exemption under sec_501 of the code condominium ownership involves ownership in common by all condominium unit owners of a great many so-called common areas the maintenance and care of which necessarily constitutes the provision of private benefits for the unit owners revrul_74_99 1974_1_cb_131 describes the circumstances in which an otherwise qualifying home owner’s association organization may qualify for exemption under sec_501 of the code revrul_75_286 1975_2_cb_210 describes an organization that qualified under sec_501 of the code because its activities promoted social welfare by beautifying and preserving public property in cooperation with the local_government the organization’s membership was limited to the residents and business operators within a city block and its financial support was from receipts from block parties and voluntary contributions from members although these activities were limited to a particular block the community as a whole benefited from them in 488_f2d_684 2nd cir cert_denied 419_us_827 95_sct_47 42_led_52 an organization whose purpose was to ensure the efficient repair of cuts in city streets which resulted from its members’ plumbing activities did not qualify for exemption under sec_501 of the code the court concluded that there were several factors which evidenced the existence of a substantial nonexempt purpose the factors included but were not limited to the members’ substantial business_interest in the organization's formation and the fact that each member of the cooperative enjoyed economic benefits precisely to the extent they used and paid for restoration services in lake petersburg association v c ilr t c memo 33_tcm_259 t c m ria the association was an idea presented by the petersburg chamber of commerce to help stimulate the economy in the surrounding area a group of businessmen contributed capital and acquired capital from other sources such as the city the chamber and two banks to obtain funding to purchase property and develop it they formed an association which required prospective owners to become dues-paying members the dues helped finance the development of the lake and recreational facilities on said property use of the assets was limited to members and their guests the association's basis for their argument is that the organization was created to stimulate the economy and make it a better place to live thereby fulfilling the requirement of a social_welfare_organization under sec_501 of the code the respondent argued that it was operated primarily letter rev catalog number 47628k for the benefit of its members and therefore did not qualify the court found that regardless of the original intent the actual benefit went to the members and any economic benefits to the petersburg citizens were indirect and remote exemption was denied application of law you are not as described in sec_501 of the code and sec_1_501_c_4_-1 because your activities do not primarily promote civic betterment or social welfare you are primarily operating for the convenience of your members moreover you do not meet the provisions of sec_1_501_c_4_-1 for example you collect assessments from members to maintain common areas of a shopping complex including parking spaces driveways walkways and exterior lighting you also provide maintenance for building exteriors including roofs this illustrates you do not primarily operate to promote civic betterment or social welfare within the meaning of sec_501 of the code you are like the condominium association in revrul_74_17 as these benefited as tenants in common from the association's expenditures so your owner members benefit from your expenditures on the common areas through their undivided ownership_interest in the common areas you do not meet the criteria to qualify as a homeowner’s association under sec_501 of the code as explained in revrul_74_99 because your membership is comprised of commercial businesses you are not like the qualifying_organization described in revrul_75_286 for example you are providing for maintenance for private property which you describe as a first-class shopping complex with no personal residences furthermore members’ assessments finance your activities while the organization in the revenue_ruling receives voluntary contributions from members and revenue from block parties this shows your activities are not benefitting the community as a whole but are primarily benefiting your members your position you state that you promote and enhance the growth of healthcare services in the rural blighted_area in which you are located you state that the region has historically been underserved by the healthcare industry and is currently in desperate need of more healthcare providers you also attempt to mitigate the shortage of available medical services in the distressed rural community by providing medical suites that will allow primary care medical specialties and surgical centers to easily move in and support the underserved community in addition you state that you will create jobs by having businesses locate within your commercial development our response to your position you failed to provide any additional information from which it can be concluded that you qualify under sec_501 of the code your activities are primarily directed to providing maintenance and related_services to the buildings and grounds that are privately owned by your members even if you were to show that you substantially benefit the community you would fail to qualify for exemption because you primarily benefit private interests as illustrated in the court cases contracting plumbers and lake petersburg letter rev catalog number 47628k conclusion based on the information submitted we conclude that you are not an organization described in sec_501 of the code your activities are primarily for the economic benefit of your members and there is little or no benefit to the community if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements if you don't agree you have a right to protest if you don’t agree with our proposed adverse determination to do so send us a protest within days of the date of this letter you must include your name address employer_identification_number ein and a daytime phone number a statement of the facts law and arguments supporting your position a statement indicating whether you are requesting an appeals_office conference the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative the following declaration for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i have examined this request or this modification to the request including accompanying documents and to the best of my knowledge and belief the request or the modification contains all relevant facts relating to the request and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if they haven’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you gave us a basis to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t given us a basis for reconsideration we’ll send your case to the appeals_office and notify you you can find more information in publication how to appeal an irs decision on tax-exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court later because the law requires that you use the irc administrative process first sec_7428 letter rev catalog number 47628k where to send your protest send your protest form_2848 if applicable and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance mail stop p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street mail stop cincinnati oh you can also fax your protest and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that they received it you can get the forms and publications mentioned in this letter by visiting our website at www irs gov forms- pubs or by calling 800-tax-form if you have questions you can contact the person listed at the top of this letter contacting the taxpayer_advocate_service the taxpayer_advocate_service tas is an independent organization within the irs that can help protect your taxpayer rights tas can offer you help if your tax problem is causing a hardship or if you’ve tried but haven’t been able to resolve your problem with the irs if you qualify for tas assistance which is always free tas will do everything possible to help you visit www taxpayeradvocate irs gov or call sincerely stephen a martin director exempt_organizations rulings and agreements letter rev catalog number 47628k
